Per Curiam.
{¶ 1} In November 2000, appellant, Donte Lamont Cammon, was convicted of four counts of aggravated robbery, two counts of felonious assault, and various specifications, and was sentenced to prison.
{¶ 2} In April 2003, Cammon filed a petition in the Court of Appeals for Warren County for a writ of habeas corpus to compel appellee, Lebanon Correctional Institution Warden Anthony Brigano, to release him from prison. Cammon claimed that he was entitled to the writ because of (1) defective jury verdict forms, (2) a judgment entry of conviction that had an unsigned second page, (3) improper jury instructions, (4) a racially discriminatory jury-selection process, (5) the erroneous admission of “other acts” evidence, and (6) a double-jeopardy violation based on the imposition of multiple sentences for the same conduct. Brigano moved to dismiss Cammon’s petition.
{¶ 3} On August 6, 2003, the court of appeals granted Brigano’s motion and dismissed the petition.
{¶ 4} We affirm the judgment of the court of appeals. Cammon’s claims are not cognizable in habeas corpus. See Smith v. Mitchell (1998), 80 Ohio St.3d 624, 625, 687 N.E.2d 749 (jury instructions and verdict forms); In re Coleman, 95 Ohio St.3d 284, 2002-Ohio-1804, 767 N.E.2d 677, ¶ 3-4 (discrimination in jury selection); Davie v. Edwards (1997), 80 Ohio St.3d 170, 170-171, 685 N.E.2d 228 (admissibility of evidence); Thomas v. Huffman (1998), 84 Ohio St.3d 266, 267, 703 N.E.2d 315 (double jeopardy); Howard v. Randle, 95 Ohio St.3d 281, 2002-Ohio-2122, 767 N.E.2d 268, ¶ 6 (sentencing errors). Moreover, nothing in Crim.R. 32(C) requires a trial court judge to sign all pages of a multiple-page judgment entry.
Judgment affirmed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Donte Lamont Cammon, pro se.
Jim Petro, Attorney General, and Gregory T. Hartke, Assistant Attorney General, for appellee.